17 Mich. App. 88 (1969)
169 N.W.2d 148
PEOPLE
v.
McDONALD
Docket No. 5,297.
Michigan Court of Appeals.
Decided April 22, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Thomas G. Plunkett, Prosecuting Attorney, for the people.
Douglas Chartrand, for defendant on appeal.
BEFORE: HOLBROOK, P.J., and FITZGERALD and T.M. BURNS, JJ.
*89 PER CURIAM:
Paul M. McDonald was convicted of first-degree murder by jury in Oakland county circuit court. CL 1948, § 750.316 (Stat Ann 1954 Rev § 28.548). He was sentenced to life imprisonment on February 13, 1968. During trial, motion for mistrial was made on the basis that certain proposed pictorial exhibits had been seen by some of the jurors while in the hands of a witness. The motion was denied, and some of the pictures were admitted into evidence, while one was rejected.
On appeal the sole claim of error is that denial of the motion for mistrial was an abuse of discretion. The people have filed a brief and a motion to affirm.
After reviewing the briefs of the parties, the motion to affirm, and the trial record, we have concluded that the record does not show affirmatively facts upon which an inference of prejudice may be based. A mistrial should not be declared in consequence of any mere irregularity which is not prejudicial to the rights of defendant. People v. Qualls (1968), 9 Mich. App. 689, 693. Alleged errors in the conduct of the trial will not be reviewed unless the facts connected therewith so appear in the record that the Court can see that accused has been prejudiced. People v. Nick (1960), 360 Mich. 219, 229, 230.
Affirmed.